[Cited in McCormick v. Humphrey, 27 Ind. 151. Nowhere reported. The clerk of the court writes under date August 2, 1892, that “no-opinion or charge is on file” with the papers in the case, and, further, that the “suit was brought by Athon against Morton, governor of Indiana, and others, to enforce payment of $1, which Athon claimed was his fee as secretary of state of Indiana, for each commission issued to Indiana officers by the governor,— in all $20,000.” The plea was that the commissions were issued to officers in United States service, and the law governing state militia did not apply. The case was dismissed for want of jurisdiction.]